Exhibit 10.31

STRICTLY PRIVATE & CONFIDENTIAL

ADDRESSEE ONLY

9 December 2008

NAME

ADDRESS

Dear                             ,

I write to confirm your appointment as an independent director of Signet
Jewelers Limited (the “Company”), with effect from 27 October 2008. I set out
below the terms of your appointment.

 

1. Definitions

In this letter:

 

1.1 “Board” means the board of directors of the Company from time to time;

 

1.2 “Combined Code” means the principles of good governance and code of best
practice published and maintained by the Financial Reporting Council of the
United Kingdom;

 

1.3 “Bye-laws” means the bye-laws of the Company from time to time;

 

1.4 “Companies Act” means the Companies Act 1981 of Bermuda, as amended;

 

1.5 “Group” means the Company and any subsidiary or subsidiary undertaking of
the Company from time to time;

 

1.6 “LPDT Rules” means the Listing, Prospectus, Disclosure and Transparency
Rules made by the UK Listing Authority;

 

1.7 “NYSE” means the New York Stock Exchange; and

 

1.8 “SEC” means the US Securities and Exchange Commission.

 

2. Term of Appointment

 

2.1 Your appointment is subject to the provisions of the Bye-laws regarding
appointment, fees, expenses, retirement, (including the rotation system whereby
one-third of the Board shall retire from office at every Annual General
Meeting), disqualification and removal of directors and will terminate forthwith
without any entitlement to compensation (save for any arrears of compensation
which may be due under the terms of this letter) if:

 

  2.1.1 you are not re-elected at an Annual General Meeting of the Company at
which you retire and offer yourself for re-election in accordance with the
Bye-laws; or

 

  2.1.2 you are required to vacate office for any reason pursuant to any of the
provisions of the Bye-laws; or

 

  2.1.3 you are removed as a director or otherwise required to vacate office
under any applicable law.



--------------------------------------------------------------------------------

2.2 Subject to clause 2.1, to satisfactory performance by you, and to the
results of the annual review as set out in clause 9, it is anticipated that your
initial appointment as an independent director will be until the Annual General
Meeting in 2009 and then for a term of three years, unless otherwise terminated
earlier by you at your discretion or by the Board at its discretion upon one
month’s written notice. Independent directors are normally expected to serve
terms of appointment of 3 years. However, the Board may, subject to the
Bye-laws, agree with you in writing that you will serve as a director until a
later date.

 

3. Duties

 

3.1 You will be expected to devote such time as is necessary for the proper
performance of your duties, which is likely to be at least 20 days per year. You
will have all the usual duties of an independent director under Bermuda law and
applicable listing standards of the NYSE, including attendance at board
meetings, executive sessions, the annual general meeting, meetings of
independent directors, meetings with investors and shareholders and other Board
events such as site visits, together with such additional duties as may be
agreed with the Board, and which may relate to the business of the Company or
any other member of the Group. You will be required to serve on such committees
as the Board may request, including but not limited to Audit, and/or
Compensation and/or Nomination and Corporate Governance Committees. In addition,
you will be expected to devote appropriate preparation and travel time ahead of
each meeting. In carrying out your duties, you shall have regard to the
Bye-laws, Bermuda law, applicable SEC rules and NYSE listing standards, and such
principles of the Combined Code as the Board considers appropriate for the
Company from time to time.

 

3.2 By accepting this appointment you undertake that, taking into account all
other commitments you may have, you are able to devote sufficient time to
properly discharge your duties as an independent director of the Company and
member of the Audit, and/or Compensation, and/or Nomination and Corporate
Governance Committees.

 

3.3 If you are required to spend substantially longer than the likely time
commitment set out in clause 3.1 on your duties, the Company may at its sole and
absolute discretion make one or more specific payments to you (subject to any
limits on directors’ fees contained in the Bye-laws) in addition to the fees set
out in clause 7 of this letter, which will be subject to any deductions which
the Company may be required to make (including in respect of tax and other
contributions (including national insurance contributions)).

 

3.4 You will be expected to faithfully, efficiently, competently and diligently
perform your duties and exercise your powers in good faith and in the best
interests of the Company in your role as an independent director having regard
in particular to the Companies Act, the SEC rules and NYSE listing standards and
such principles of the Combined Code that the Board deems appropriate from time
to time.



--------------------------------------------------------------------------------

3.5 During the continuance of your appointment you shall:

 

  3.5.1 to the best of your ability, attend all meetings of the Board and of
committees of the Board of which you are a member, and annual general meetings
of the Company;

 

  3.5.2 use your reasonable endeavours to promote and extend the interests and
reputation of the Group, including assisting the Chairman and the Board in
relation to public and corporate affairs and promotion of the success of the
Company in general through application of your particular knowledge, skill and
experience;

 

  3.5.3 accurately complete questionnaires as and when requested by the Company,
and promptly notify the Company of any subsequent changes which may have
occurred in relation to the responses provided in such questionnaires (in
particular, where such changes may impact your independence as determined by the
Board under NYSE listing rules);

 

  3.5.4 promptly declare, so far as you are aware, the nature of any interest,
whether direct or indirect, in any contract or proposed contract entered into by
any member of the Group;

 

  3.5.5 acquire and then maintain a minimum holding of common shares of the
Company equal to a total stock value of US $150,000 whilst in office as a
director of the Company, such holding to be reached within five years of
appointment. Once the minimum stock holding requirement has been achieved at any
given stock price, the requirement would be considered to have been met
notwithstanding a subsequent change in stock price resulting in a reduction in
the value of the stock held;

 

  3.5.6 comply where relevant with any applicable law, rules, regulations and
stock exchange listing standards, and policies and codes of the Company,
including the Company’s Code of Conduct applicable to directors, officers and
employees;

 

  3.5.7 comply where relevant with any rule of law or regulation of any
competent authority or of the Company, from time to time in force in relation to
dealing in shares, debentures and other securities of the Company and
unpublished price sensitive information affecting the shares, debentures or
other securities of the Company;

 

  3.5.8 observe the LPDT, SEC rules and the NYSE listing standards, as
applicable;

 

  3.5.9 comply with all reasonable requests, instructions and regulations made
or given by the Board (or by any duly authorised committee thereof) and give to
the Board such explanations, information and assistance as the Board may
reasonably require; and

 

  3.5.10 in the event that you have concerns which cannot be resolved (i) about
the way in which the Company is being run or (ii) about a course of action being
proposed by the Board, discuss these concerns with another member of the Board,
or raise these concerns at a meeting of the Board.



--------------------------------------------------------------------------------

4. Provision of Information

 

4.1 Following your appointment, the Board will provide an induction programme.
This will include the provision of certain information. The Company will also
arrange meetings with senior and middle management and site visits as well as
meetings with major shareholders in the Company within 12 months of your
appointment.

 

4.2 In the event that you require further information or advice in relation to
the Company, including in relation to compliance with applicable rules and
regulations, during the course of your appointment, you should contact the Group
Company Secretary.

 

4.3 During the course of your appointment, you will be expected, if necessary,
to update your skills and knowledge for the purposes of fulfilling your role as
an independent director of the Company and as a chairman or member of any
committee of the Board to which you may be appointed. The Company will explore,
make available and design and provide continuing education opportunities for
directors, from time to time. You should contact the Group Company Secretary if
you have any queries in relation to professional development.

 

5. Confidential Information

 

5.1 You agree that both during and after your time as a director of the Company,
you will not use for your own or another’s benefit or disclose or permit the
disclosure of any confidential information about the Company, its suppliers,
customers or other constituents or any member of the Group, other than as
appropriate in connection with the proper performance of your duties as a
director or otherwise in accordance with prior authorization provided by the
Company. Confidential information shall include, without limitation, all and any
information, whether or not recorded, of the Company or of any members of the
Group which you have obtained by virtue of your appointment and which (i) the
Company or any member of the Group regards as confidential, (ii) is apparently
confidential by reason of its nature or the circumstances in which it comes to
your knowledge, and/or (iii) in respect of which the Company or any member of
the Group is bound by any obligation of confidence to a third party.
Confidential information may include, without limitation:

 

  5.1.1 all and any information relating to results of operations, financial
condition, plans and prospects, business methods, corporate plans, future
business strategy, management systems, borrowing activities, possible
transactions with other parties, possible restructuring, liquidity issues,
litigation (pending or threatened), senior management changes, securities
offerings, dividend policy, and maturing new business opportunities;

 

  5.1.2 all and any information relating to research and/or development
projects;



--------------------------------------------------------------------------------

  5.1.3 all and any information concerning the curriculum vitae, compensation
details, work-related experience and other personal information concerning those
employed or engaged by the Company or by any member of the Group;

 

  5.1.4 all and any information relating to marketing or sales of any past,
present or future product or service of the Company or any member of the Group
including sales targets and statistics, market share and pricing statistics,
marketing surveys and strategies, marketing research reports, sales techniques,
price lists, mark-ups, discounts, rebates, tenders, advertising and promotional
material, credit and payment policies and procedures, and lists and details of
customers, prospective customers, suppliers, prospective suppliers, joint
venture partners and prospective joint venture partners, including their
identities, business requirements and contractual negotiations and arrangements
with the Company or any member of the Group;

 

  5.1.5 all and any trade secrets, secret formulae, processes, inventions,
design, know-how, research projects, technical specifications and other
technical information in relation to the creation, production or supply of any
past, present or future product or service of the Company or any member of the
Group, including all and any information relating to the working of any product,
process, invention, improvement or development carried on or used by the Company
or any member of the Group and information concerning the intellectual property
portfolio and strategy of the Company or of any member of the Group; and

 

  5.1.6 any other information that a reasonable investor would consider
important in making a decision to buy, hold or sell the Company’s securities.

 

5.2 The restrictions contained in this clause 5 shall cease to apply to any
confidential information which:

 

  5.2.1 may (other than by reason of your breach of these terms) become
available to the public generally; or

 

  5.2.2 you are required to disclose by law, governmental rule or regulation (in
which event you shall promptly notify the Company a reasonable period in advance
of such disclosure).

 

5.3 You also agree during your appointment that you will not, other than for the
benefit of the Company, make any notes (which shall include any notes you make
on Board, or Board committee, minutes or papers, or at or for the purpose of
Board meetings, in each case, for the benefit of the Company), memoranda,
electronic records, tape records, films, photographs, plans, drawings or any
form of record relating to any matter within the scope of the business or
concerning the dealings or affairs of the Group and will return any such items
at any time at the request of the Board.

 

6. Other Directorships, Appointments and Interests

 

6.1

You confirm that you have notified the Board in writing of all your other
directorships, appointments (including employment relationships) and interests,
including any directorship, appointment or interest in a company,



--------------------------------------------------------------------------------

 

business or undertaking which competes or is likely to compete with the Company
or any other member of the Group or which is a customer or supplier of any such
company or which could otherwise potentially give rise to a conflict with your
duties with the Company (a “competing interest”).

 

6.2 You undertake that during the term of your appointment you will:

 

  6.2.1 disclose any proposed new directorship or appointment to the Chairman
before accepting it and following acceptance, promptly disclose it to the Board;

 

  6.2.2 promptly notify in writing, in the first instance to the Chairman and
subsequently to the Board, any subsequent changes to any such directorship or
appointment or competing interest; and

 

  6.2.3 not acquire any new competing interest (except as the holder for
investment of less than 3 per cent. of any class of securities listed on a
recognised stock exchange) without the prior consent of the Board in writing. If
you anticipate any possible conflict might arise you should discuss the matter
with the Chairman in advance.

 

7 Fees

 

7.1 You will be entitled to an annual fee at the rate of US$180,000 per annum
which total shall be split so as US $90,000 is paid in cash, and US $90,000 is
paid in restricted stock to be delivered annually at the time of the annual
general meeting. The fee will be paid less any deductions which the Company may
be required to make including in respect of tax and other contributions
(including national insurance contributions).

 

7.2 The fee in clause 7.1 will be paid by the Company in respect of your
services as a director of the Company, and does not include additional
remuneration paid to you in respect of other duties which you may perform for
the Company (including, but not limited to, special remuneration pursuant to
Bye-law 46 of the Bye-laws).

 

7.3 All fees will be payable in arrears by equal quarterly instalments in US
dollars. You will not be eligible for the grant of options or other incentives
under any of the Company’s share option schemes as part of your remuneration
other than as set out herein.

 

7.4 Whilst a restricted stock plan is not currently in place it is the Company’s
current intention that such a plan be introduced and shareholder approval sought
at the annual general meeting to be held in 2009. The specific details of the
plan are yet to be established. However the restricted stock award relating to
the remainder of the year 2008/09 will be delivered, subject to shareholder
approval of a restricted stock plan, at the time of the next annual general
meeting to be held in 2009. In the event a restricted stock plan is not
established, at the annual general meeting to be held in 2009 the entire annual
fee of US $180,000 will be paid in cash until the restricted stock plan is
implemented.



--------------------------------------------------------------------------------

8 Expenses, Indemnity and Insurance

 

8.1 The Company shall reimburse to you all expenses reasonably incurred by you
in the proper performance of your obligations under this letter provided that
you supply receipts or other evidence of expenditure.

 

8.2 Subject to the Bye-laws, your expenses may include professional fees if it
is necessary in the furtherance of your duties for you to seek independent
professional advice, subject to you having first consulted the Chairman or the
Group Company Secretary as appropriate. Any such payment by the Company would,
of course, be subject to (i) any applicable restriction under applicable company
law and the Bye-laws, and (ii) the terms of the Deed of Indemnity provided by
the Company dated 12 November 2008 (the “Deed of Indemnity”).

 

8.3 The Company currently has directors’ and officers’ liability insurance for
which the current indemnity limit is £100 million plus £50 million “Side A
Difference in Conditions” cover. A summary of the current policy document has
been provided to you. The Company will provide and maintain directors’ and
officers’ liability insurance coverage for you in respect of the period for
which you are a director of the Company at such levels, for such risks and
subject to such terms, and for such a period after you cease to be a director of
the Company, as the Company provides and maintains such cover for its directors
generally for each year thereafter, including such self insurance coverage as
the Company makes available or obtains on behalf of itself or its directors.

 

9 Review

The performance of individual directors, and of the Board as a whole, will be
evaluated annually. If, in the interim, there are any matters which cause you
concern in relation to your role, you should raise them with the Chairman as
soon as possible.

 

10 Termination of Appointment

On the termination of your appointment:

 

10.1 you will at the request of the Company (where relevant) resign (in writing)
from the office of director and you irrevocably authorise the Company as your
attorney in your name and on your behalf to sign all documents and do all things
necessary to give effect to this;

 

10.2 you will surrender to an authorised representative of the Company all
correspondence, documents (including without limitation Board minutes and Board
papers (save for Board minutes and Board papers upon which you have made notes
provided that they remain subject to the confidentiality obligations set out in
clause 5 of this letter)), and copies thereof or other property of the Group
made or received by you in the course of your directorship (whether before or
after the date of this letter) provided that you shall be permitted access to
such relevant documentation previously under your control and which you returned
pursuant to this clause for the limited purpose of defending any legal
proceedings to which you are a party or through which you are seeking relief by
a court; and



--------------------------------------------------------------------------------

10.3 without prejudice to any right which you may have to recover any fee owing
to you pursuant to clause 7 of this letter, you hereby agree that you shall not
be entitled to and shall not pursue any action or claim for compensation from
the Company whether such termination occurs before or after the date of expiry
of the period set out in clause 2.2.

 

11 Miscellaneous

 

11.1 Nothing in this letter shall create the relationship of employee and
employer between you and the Company.

 

11.2 The agreement constituted by this appointment letter shall be governed by,
and construed in accordance with, Bermuda law.

 

11.3 Both you and the Company irrevocably agree that the Courts of Bermuda shall
have exclusive jurisdiction in relation to any claim, dispute or difference
concerning this appointment letter and any matter arising therefrom.

 

11.4 Both you and the Company irrevocably waive any right that you or the
Company may have to object to an action being brought in those Courts, to claim
that the action has been brought in an inconvenient forum, or to claim that
those Courts do not have jurisdiction.

 

12 Entire Agreement and Severability

 

12.1 This appointment letter together with the Deed of Indemnity represents the
entire understanding, and constitutes the whole agreement, in relation to your
appointment and supersedes any previous agreement between yourself and the
Company with respect thereto and, without prejudice to the generality of the
foregoing, excludes any warranty, condition or other undertaking implied at law
or by custom.

 

12.2 You confirm that:

 

  12.2.1 in entering into the agreement constituted by this appointment letter
you have not relied on any representation, warranty, assurance, covenant,
indemnity, undertaking or commitment which is not contained in this appointment
letter; and

 

  12.2.2 in any event, without prejudice to any liability for fraudulent
misrepresentation or fraudulent misstatement, the only rights or remedies in
relation to any representation, warranty, assurance, covenant, indemnity,
undertaking or commitment given or action taken in connection with this
appointment are under this appointment letter and, for the avoidance of doubt
and without limitation, neither party has any right or remedy (whether by way of
a claim for contribution or otherwise) in tort (including negligence) or for
misrepresentation (whether negligent or otherwise, and whether made prior to,
and/or in, this appointment letter).

 

12.3 In the event that any part (including any sub-clause or part thereof) of
this appointment letter shall be void or unenforceable by reason of any
applicable law, it shall be deleted and the remaining parts of this appointment
letter shall continue in full force and effect and, if necessary, both parties
shall use their best endeavours to agree any amendments to the appointment
letter necessary to give effect to the spirit of this appointment letter.



--------------------------------------------------------------------------------

13 Counterparts

This appointment letter may be executed by facsimile and in counterparts, all of
which taken together shall constitute one and the same instrument.

 

14 Waiver

The failure of either party to insist upon strict performance of any of the
terms in this appointment letter shall not constitute a waiver of any of its
rights hereunder. Further, the waiver by either party of the breach of any
provision of this appointment letter shall not operate or be construed as a
waiver of any subsequent breach thereof.

 

15 Assignment

The rights and benefits of the Company under this appointment letter shall be
transferable and shall inure to the benefit of its successors and assigns. Your
duties and obligations under this appointment letter are personal and therefore
you may not assign any right or duty under this appointment letter without the
prior written consent of the Company.

 

16 Notices

Any notice to be given under the terms of this letter shall, in the case of
notice to the Company, be deemed to be given if left at or sent by first class
post or facsimile transmission to the registered office for the time being of
the Company marked for the attention of the Group Company Secretary and, in the
case of notice to you, if handed to you personally or left at or sent by first
class post or facsimile transmission to your last-known address. Any such notice
shall be deemed to be given at the time of its delivery or despatch by facsimile
transmission or on the next following weekday (not being a public holiday) after
it was posted.

Kindly confirm your agreement to the terms set out above by signing the
endorsement on the enclosed copy of this letter in the presence of an
independent adult witness who should also sign and add his or her full name,
address and occupation. Please return the copy to me at the above address. In
returning this letter duly signed, you agree that the Company may make this
letter publicly available.

Yours sincerely

Sir Malcolm Williamson

Chairman

for and on behalf of Signet Jewelers Limited



--------------------------------------------------------------------------------

EXECUTED as a DEED by   Signed:  

 

 

 

Date:  

 

 

 

in the presence of      Witness Name      Witness Signature      Full Name     
Address                Occupation